DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Addressing now the "Wands" factors (MPEP 2164.01 (a)). 

(A) The breadth of the claims: 
	The claims are drawn towards a method for crystal grain size reduction for a plating film comprising electroplating with a “condition” of a plating solution which comprises ions, a nanocarbon, and an anion based surfactant.
	The claims are not limited in any manner with respect to the actual method particulars of the plating method and properties of a plating film.

(B) The nature of the invention: 
	The nature of the invention is drawn towards electroplating a plating film without incorporation of nanocarbon into the plating film (Instant specification [0008]).

(C) The state of the prior art: 
	Erb (US 5,433,797) discloses using a periodic pulse reversal to reduce grain size and that reduction in grain size leads to increased hardness (col. 7 lines 29-31, claim 1).
	Chen et al (US 2003/0044303 A1) discloses using a dispersed metal oxide for reducing grain size ([0008]).
	Lin et al (US 2006/0237320 A1) discloses interrupting the plating to reduce the grain size ([0013]).
	Detor et al (US 2006/0272949 A1) discloses using bipolar pulsing to control the grain size in practice ([021], [0055]).
	Nakahara et al (US 2008/0006911 A1) disclose sheading can reduce the grain size of a silver plated layer ([0046]).

(D) The level of one of ordinary skill: 
	One of ordinary skill in the art would have an understanding of electroplating and electrophoretic plating processes as evidenced by the state of the prior art described above.

(E) The level of predictability in the art: 

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	The direction provided discloses:
	1) that the particle diameter is 2.6 +- 0.5 nm and larger diameters are not sufficient as to lacking the appropriate Brownian motion ([0012] [0031])
	2) that the amount of nanocarbon in the bath to be less than 0.2 g/L ([0013]).
	As to the working examples, the specification provides an Example with Table 1 showing the carbon content when using nanocarbon but is completely devoid of any description of any discernable plating parameters, bath chemistry, or the like to establish why or why not nanocarbon was incorporated or not. Likewise, Table 2 discloses amount of nanocarbon added and properties of as plated films without describing in any discernable detail as to the specifics of the plating bath, plating regime, plating parametes, or the like. 
	The instant specification broadly recites the terms “nanocarbon” and “anion based surfactant”, which are both central to the instantly claimed process, without any discussion or example of what might read on a nanocarbon or anion based surfactant, as these are not conventional terms used in the art. While Applicant may certainly be their own lexicographer, it 
	As evidenced above, there are a myriad of ways to reduce crystal grain size that have to do with controlling current density, applied potential, use of other additives and the like. By deletion of all relevant information with respect to the plating conditions, the instant specification does not enable one of ordinary skill in the art to make or use the instantly claimed process so as to establish how or why using a bath of the instant composition to reduce grain size.
	Thus, the specification is unenabling with respect to reducing grain size via a generic plating step of using a nanocarbon and anion based surfactant without disclosing what they actually are. 
	As to claim 2, the description is deficient in disclosing a method of positively charging the nanocarbon, properties to lead to said charging, inherency of charges of nanocarbon, of what kind of treatments may be applied in light of the instant specification. It cannot be said that a person skilled in the art can understand a method of realizing a positive charged state in the state of being mixed into the plating solution. Thus, the detailed description of the invention of the present application is not described clearly and sufficiently to the extent that a person skilled in the art can implement the invention according to Claim 2. Furthermore, the detailed description of the invention is not clear and sufficient to enable a person skilled in the art to work the invention in the same manner regarding the invention according to Claim 4 which refers to Claim 2.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	Based on the lack of disclosure of the instant specification, one of ordinary skill in the art would need to recreate all aspects of plating with a “nanocarbon” or “anion based surfactant” without any guidance as to general chemistries, process parameters, or the like.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “nanocarbon” in claims 1 and 2 is used by the claim to describe a constituent of the plating bath, while term itself lacks any the accepted meaning and no meaning is provided in the specification as to any type of carbon materials based on it. The term is indefinite because the specification does not clearly redefine the term in any discernable way. For examination on the merits, interpretation will be given to read on any compound, structure, chemical, or the like that has carbon, since chemical compounds are provided structurally on a nanometer scale. Further, since any unit of length can be translated to nanometers, i.e. 1,000 nm is equivalent to 1 micrometer, without adequate description and definition of the specification provide further ambiguity to the instant claim language.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anion based surfactant” in claim 1 is used by the claim to describe a constituent of the instant plating bath, while the term lacks an accepted meaning is in the art. The term is indefinite because the specification does not clearly redefine the term.
As to claim 1, the phrase “in a condition where” is indefinite as to what is actually limited or what might qualify as a “condition”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki et al (US 2004/0011433 A1).
As to claims 1 and 3,Shiozaki discloses a crystal grain size reduction method for a plating film comprising: performing electroplating (Table 12-1 Example 8 voltage/current plating conditions) in a condition where ions of a plating metal (Table 12-1 Ni Watt bath as required by instant claims 3 and 4), a nanocarbon (UDD Sample E from production example 1 [0330] of “fine particles” which is discloses as having a unit of nanometers [0001]), and an anion based surfactant as a dispersion agent for dispersing the nanocarbon have been blended in a plating solution (Table 12-1 “{POSE 530 by Kao Corporation which is discloses as being anionic in the table).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteiro et al (US 2014/0374267 A1)
As to claims 1, 3, and 4, Monteiro discloses a crystal grain size reduction method for a plating film comprising: performing electroplating (Abstract) in a condition where ions of a plating metal of nickel, silver, tin, or gold ([0012]), a nanocarbon ([0014]-[0015] graphene), and an anion based surfactant as a dispersion agent for dispersing the nanocarbon have been blended in a plating solution ([0044]).

As to claim 2, Monteiro further discloses wherein the nanocarbon is positively charged when in the blended state with the plating solution. ([0026], [0033], [0060]).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (JP2013-185185A).
As to claims 1, 3, and 4, Arai discloses a crystal grain size reduction method for a plating film comprising: performing electroplating ([0021]) in a condition where ions of a plating metal of nickel ([0020]), a nanocarbon (carbon nanotube [0020]), and an anion based surfactant as a dispersion agent for dispersing the nanocarbon have been blended in a plating solution ([0020] polyacrylic acid).

As to claim 2, Arai further discloses carbon nanotubes are deposited on the cathode with nickel ([0001]) thus must have a positive charge either inherently or via functionalization, i.e. with surfactant due to the mechanism of electroplating via deposition of positive charged metal ions onto the negatively charged surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795